Citation Nr: 0326415	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  00-15 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a dental injury.  

2.  Entitlement to service connection for a claimed cervical 
spine disorder.  

3.  Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty in the Marine Corps from 
June 1980 to June 1984 and in the Army from May 1989 to 
November 1989.  He also served in the Army National Guard.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO decision, which 
denied service connection for bilateral hearing loss, 
residuals of a dental injury, a cervical spine disorder, and 
a low back disorder.  

In an October 2002 decision, the Board denied service 
connection for bilateral hearing loss.  In that document, the 
Board noted that it was undertaking additional development on 
the remaining claims of service connection.  



REMAND

In a January 2003 letter, the Board informed the veteran that 
it was undertaking additional development of the issues of 
service connection for residuals of a dental injury, a 
cervical spine disorder, and a low back disorder, rather than 
remanding the case to the RO.  

Such development was being undertaken pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  In its letter, 
the Board informed the veteran that, when development was 
completed, it would notify and give him copies of the 
evidence that was obtained, as well as give him an 
opportunity to submit additional evidence or argument if he 
desired.  

In undertaking development of the case, the Board sought to 
obtain additional service medical and dental records of the 
veteran, to specifically include entrance and separation 
physical examination reports for the Army dated in 1989 and 
Army National Guard records dated from 1984 to 1991.  

In January and February 2003, Army and Marine Corps records 
were received by the Board, consisting of duplicative copies 
already of record and some additional records in microfiche 
form.  

In May 2003, the U.S. Court of Appeals for the Federal 
Circuit, in D.A.V. et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. May 1, 2003), invalidated 38 C.F.R. 
§19.9(a)(2) and (a)(2)(ii), which are provisions promulgated 
by the VA authorizing the Board to, among other things, 
correct a procedural defect or undertake additional 
development in a case, without having to remand the case to 
the RO for completion of such action.  

The intended effect of these provisions was to shorten the 
appeal processing time and to reduce the backlog of claims 
awaiting decision at the Board.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002).

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2) on the basis that it, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  

The Court found that the provision was contrary to the 
requirement of 38 U.S.C. § 7104(a) that "all questions in a 
matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  

Thus, in consideration of the change in law, the RO shall 
initially consider the evidence obtained by the Board when it 
undertook additional development of the case.  

Moreover, in regard to the claim of service connection for 
residuals of a dental injury, the service medical records 
show that the veteran sustained a laceration of the chin and 
underwent repair of teeth that were fractured in January 
1981.  

The veteran has not been afforded an examination to evaluate 
whether he currently has residuals of a dental injury as the 
result of trauma during service.  Such should be accomplished 
on remand.  

In regard to the claim of service connection for a cervical 
spine disorder, the service medical records clearly note that 
the veteran had fractured his cervical spine prior to 
service.  He is essentially alleging aggravation of that 
disability through manual labor performed in service, through 
a January 1981 chin laceration/dental injury incident, and 
through an incident in September 1981 whereby he was 
"jumped" and beaten.  

As to that last incident, the veteran indicated in a July 
2000 statement that he was kicked and beaten about the head 
and body.  The service medical records in September 1981 
reflect only that he had soreness, bruises, and scratches and 
do not indicate precisely the areas of injury.  

Nevertheless, the service medical records also show that, in 
a May 1984 Report of Medical History, the veteran reported 
recurrent back pain.  

The veteran was afforded a VA general medical examination in 
May 1999.  X-ray studies of the cervical spine were negative, 
and he was diagnosed with cervical strain.  The veteran has 
not been afforded an examination to determine the etiology of 
his cervical spine disorder and whether his disorder was 
aggravated during service.  Such should be accomplished on 
remand.  

In regard to the claim of service connection for a low back 
disorder, the veteran alleges that he has had intermittent 
back pain ever since he received a spinal block for knee 
surgery in May 1983.  The service medical records show that 
he underwent knee surgery, as claimed, and that in a May 1984 
Report of Medical History he reported recurrent back pain.  

On a May 1999 VA general medical examination, X-ray studies 
of the lumbosacral spine were negative, and he was diagnosed 
with lumbosacral strain.  The veteran has not been afforded 
an examination to determine the etiology of his low back 
disorder, and such should be accomplished on remand.  

Lastly, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law during the pendency of the 
veteran's appeal.  The VCAA essentially enhances the VA's 
obligation to notify him about his claims (i.e., what 
information or evidence is required to grant his claims) and 
to assist him to obtain evidence for his claims.  

A review of the record on appeal shows that, in a November 
2001 letter, the RO apprised the veteran of the redefined 
obligations of the VA as contained in the VCAA.  In that 
letter, the RO informed the veteran that any additional 
evidence or information that he had to submit should be sent 
to the RO by January 1, 2002.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b)(1) to respond to 
a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where he has 
received dental treatment and treatment 
for the cervical and lumbosacral spine, 
since his discharge from military service.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.  

3.  Thereafter, the veteran should be 
afforded a VA dental examination to 
determine the nature and etiology of any 
dental condition, and a VA orthopedic 
examination to determine the current 
nature and etiology of the claimed 
cervical and lumbosacral spine disorders.  
All necessary tests should be 
accomplished.  The claims folder should 
be made available to and reviewed by the 
examiners in conjunction with the 
respective examinations.  The examiners' 
reports should fully set forth all 
current complaints, pertinent clinical 
findings, and diagnoses.  

The dental examiner should furnish an 
opinion as to whether the veteran 
currently has residuals of a dental 
injury that was incurred in military 
service.  The orthopedic examiner should 
furnish an opinion as to the likelihood 
that the veteran's currently diagnosed 
cervical and lumbosacral spine 
disabilities were incurred in or 
aggravated (particularly with regard to 
the cervical spine) during military 
service.  All opinions expressed should 
be supported by reference to pertinent 
evidence in the claims file.    

4.  Thereafter, the RO should readjudicate 
the veteran's claims of service connection 
for residuals of a dental injury, a 
cervical spine disorder, and a low back 
disorder.  If the decision remains adverse 
to the veteran, the RO should provide him 
and his representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



